[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
Pursuant to the plaintiffs' Motion for Articulation dated November 13, 1997, wherein the plaintiffs request the court to articulate its decision of October 24, 1997 vacating the granting of plaintiffs' fourth Motion to Compel, the court indicates that in vacating said order, the court upheld the position and argument of the defendant in their Motion for Reconsideration CT Page 13261 dated August 21, 1997. The plaintiffs have not established that the information sought is material to the subject matter in issue. Also, the court finds that plaintiffs' request in their fourth Motion to Compel is over broad and burdensome.
The plaintiffs' request for reargument or extension of time to move for reargument is denied.
ROBERT F. STENGEL JUDGE, SUPERIOR COURT